COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...March 2, 2011...CompX International Inc. (NYSE Amex:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on March 24, 2011 to stockholders of record at the close of business on March 14, 2011. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
